Case: 21-10707      Document: 00516252266         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 24, 2022
                                  No. 21-10707
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Benny Lavern Collins,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CV-3328
                            USDC No. 3:92-CR-141-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Benny Lavern
   Collins has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10707     Document: 00516252266          Page: 2   Date Filed: 03/24/2022




                                   No. 21-10707


   F.3d 229 (5th Cir. 2011). Collins has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2